DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gershowitz et al. (US 2015/0021629 hereinafter refer as “Gershowitz”).
Regarding claim 1, Gershowitz discloses a light emitting device (an LED array member can be powered to emit light, see Para. 0004-0005) for illuminating a surgical target, said light emitting device comprising: a base (base member 40; see Figs. 6 and 8; Para. 0004,0038); a conductive layer (a metal layer 51), wherein at least a portion of the conductive layer is coupled atop the base (the base 40 includes both a central opening 17 and a layered interconnect structure 39, see Para. 0043, 0045); an insulating layer (interconnect 39 includes three fiber glass layers 54, 55, 56, see Fig. 8), wherein at least a first portion of the insulating layer is coupled atop the conductive layer (51) and a second portion of the insulating layer is coupled atop the base (40); and a 
Regarding the preamble recitation in with respect to the manner in which a light emitting device is intended to be employed (“for illuminating a surgical target”) holds no patentable weight since it does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 2, Gershowitz further discloses comprising at least one conductor element (substrate 57 includes metal areas 25-28); wherein the at least one conducting elements extends through central opening (17), which passes through the molded base (40), and where the larger square portion also extends through layers (56), insulating layer (53, 55 and 52) of the inter connect structure (39), and the smaller circular section of opening (17) passes through layers (54 and 51, conductive layer; see Figs. 6, and 8; Para. 0045), wherein the at least one conductor element extends through 

Regarding claim 3, Gershowitz further discloses the at least one conductor element is in electrical contact with the conductive layer (electrical contacts are made from metal area 26 (conductor element) through solder 44 through contact pad 46 and a via to metal interconnect layer 51 (conductive layer); Figs. 6 and 8; Para.0043-0045).  

Regarding claim 4, Gershowitz further discloses electrical contact between the at least one conductor element and the conductive layer is through a conductive surface (the contact between metal area contact pad solder 44 is through the conductive surfaces of the metal and the solder; Fig. 8; Para. 0045).

Regarding claim 5, Gershowitz further discloses electrical contact between the at least one conductor element and the conductive layer is through a conductive edge (contact between contact pad 46 and inter connect layer 51 is through the conductive edges of the conductive via; see Fig. 8; Para. 0045).

Regarding claim 6, Gershowitz further discloses electrical contact between the at least one conductor element and the conductive layer is facilitated through a 

Regarding claim 7, Gershowitz further discloses the conductive medium is solder (the contact between metal area 26 and inter connect layer 51 occurs through a layer of conductive solder; see Fig. 8; Para. 0045).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gershowitz in view of Grey et al. (US 8,317,693 hereinafter refer as “Grey”).
Regarding claims 8 and 9, Gershowitz discloses a light emitting system (an LED array member can be powered to emit light, see Para. 0004-0005) for illuminating a surgical target, said light emitting device comprising: a base (base member 40; see Figs. 6 and 8; Para. 0004,0038); a conductive layer (a metal layer 51), wherein at least a portion of the conductive layer is coupled atop the base (the base 40 includes both a central opening 17 and a layered interconnect structure 39, see Para. 0043, 0045); an insulating layer (interconnect 39 includes three fiber glass layers 54, 55, 56, see Fig. 8), wherein at least a first portion of the insulating layer is coupled atop the conductive layer 
Regarding the preamble recitation in with respect to the manner in which a light emitting device is intended to be employed (“for illuminating a surgical target”) holds no patentable weight since it does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Gershowitz is silent with respect to said light emitting system comprising: a surgical device with a proximal portion and a distal portion; and a light emitting device disposed within the distal portion of the surgical device, wherein the surgical device comprises a scalpel or an electrode.  
Grey teaches a light emitting system (107/154, see Figs. 12, 12A, and 17, Col. 8; lines 32-60 and Col. 10; lines 48-64) comprising: a surgical device (e.g. retractor blade 108, laryngoscope 154, see Fig. 12) with a proximal portion (the tip of the blade, see 
Therefore, in view of Grey, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  Gershowitz’s lighting system by including surgical device so that the lighting system can be used as a surgical illumination device system, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, combining Gershowitz’s lighting system with surgical instrument would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, Gershowitz further discloses comprising at least one conductor element (substrate 57 includes metal areas 25-28); wherein the at least one conducting elements extends through central opening (17), which passes through the molded base (40), and where the larger square portion also extends through layers (56), insulating layer (53, 55 and 52) of the inter connect structure (39), and the smaller circular section of opening (17) passes through layers (54 and 51, conductive layer; see Figs. 6, and 8; Para. 0045), wherein the at least one conductor element extends through at least one hole extending through the base, the conductive layer, and the insulating layer, and the at least one conductor element is electrically coupled with the light emitter 

Regarding claim 11,  Gershowitz further discloses the at least one conductor element is in electrical contact with the conductive layer (electrical contacts are made from metal area 26 (conductor element) through solder 44 through contact pad 46 and a via to metal interconnect layer 51 (conductive layer); Figs. 6 and 8; Para.0043-0045).  

Regarding claim 12, Gershowitz further discloses electrical contact between the at least one conductor element and the conductive layer is through a conductive surface (the contact between metal area contact pad solder 44 is through the conductive surfaces of the metal and the solder; Fig. 8; Para. 0045).

Regarding claim 13, Gershowitz further discloses electrical contact between the at least one conductor element and the conductive layer is through a conductive edge (contact between contact pad 46 and inter connect layer 51 is through the conductive edges of the conductive via; see Fig. 8; Para. 0045).

Regarding claim 14, Gershowitz further discloses electrical contact between the at least one conductor element and the conductive layer is facilitated through a conductive medium (the contact between metal area 26 and inter connect layer 51 occurs through a layer of conductive solder; see Fig. 8; Para. 0045).  

Regarding claim 15, Gershowitz further discloses the conductive medium is solder (the contact between metal area 26 and inter connect layer 51 occurs through a layer of conductive solder; see Fig. 8; Para. 0045).   
 
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gershowitz in view of Yang et al. (US 2016/0020176 hereinafter refer as “Yang”).
Regarding claims 16 and 21, Gershowitz discloses a method of manufacturing a light emitting device (components are assembled using a soldering method, see Para. 0043), said method comprising: applying solder to a substrate package (solder is applied to the LED array member, or LAM, contact pads, and will then transfer to the ICM contact pad so interconnect structure 39 within the base 40 (substrate package, see Figs. 6 and 8; Para. 0042-0043); placing one or more conductor elements into one or more conductor element receiving holes of the substrate package, each of the one or more conductor elements having a top and a bottom (substrate 57 with metal areas 25-28 (at least one conducting element) is placed in central opening 17 of base 40 (receiving hole of substrate), where the top of the metal areas is towards the ICM contact pads and the bottoms are against insulator 30 on substrate 57 (element top and bottom), see Fig. 6 and 8; Para. 0042-0043); reflowing solder applied to the substrate package (the assembly is heated in a reflow soldering process to attach the ICM contact pads attached to the base 40 structure to the LAM contact pads, as part of the LAM unit 2 that includes the LED dies; see Figs. 6 and 8, Para. 0043); 
Gershowitz is silent with respect to affixing the substrate package into a machine to remove excess material from the one or more conductor elements; 
Yang teaches a machine to remove excess material from the one or more conductor elements; removing the excess material from the one or more conductor elements; applying one or more light emitters to the substrate package; and reflowing solder applied to the substrate package (a semiconductor device is planarized by grinding with a grinding pad (a machine) to remove excess conductive material from the device so that the meta lines (conductive elements) are level with other parts of the surface; see Para. 0047-0048).
Therefore, in view of Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  Gershowitz’s method as disclosed by Yang, in order to have provide  a machine to remove excess material from the one or more conductor elements; and removing the excess material from the one or more conductor elements as previously disclosed by Yang, for providing a method that is able to remove any extra material that may have been introduced earlier in the method, which allows for a smooth, planar surface to bee stablished.

Regarding claim 17, Gershowitz further discloses the one or more conductive elements comprise a pin or wire (metal areas 25 and 28 are bonded to wire LED dice in order to provide current to the LEDs, see Fig. 5, Para. 0042).  

Regarding claim 18, Gershowitz further discloses the substrate package comprises a base (40), a conductive layer (metal layer 51), and an insulating layer (three fiber glass layers 54, 55, 56, see Figs. 6 and 8, Para. 0043-0045). 

Regarding claim 19, Gershowitz further discloses at least on conductor element is put in electrical contact with the conductive layer (electrical contacts are made from metal area 26 (conductor element) through solder 44, to contact pad 46 and through a via to metal interconnect layer 51 (conductive layer); see Fig. 6 and 8, Para. 0043-0045).  

Regarding claim 20, Gershowitz further discloses said affixing the substrate package comprises clamping the substrate package along an overlapping portion (i.e. the LAM/ICM assembly 1 (substrate package) is bolted to heat sink 60 along outer portion of base 40 that overlap the heat sink 60; see Fig. 9, Para. 0046). 
Gershowitz is silent with respect to affixing the substrate package base into a grinding machine.
Yang teaches a using a grinding machine (see Para. 0047-0048).
Therefore, in view of Yang, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify  Gershowitz’s method as disclosed by Yang, in order to have provide  a machine to remove excess material from the one or more conductor elements; and removing the excess material from the one or more conductor elements as previously disclosed by Yang, for providing a method that is able to remove any extra material that may have been introduced earlier in the method, which allows for a smooth, planar surface to bee stablished.

Regarding claim 22, Gershowitz further discloses said reflowing comprises establishing electrical contact between the light emitters and the one or more conductor elements or the conductive layer (the LED dice (light emitters) are wire bonded with metal areas 25 and 28, and the LAM contact pads on all of the metal areas 25-28 are electrically connected by a via to metal layer 51 in the inter connect structure 39 (conductive layer) through there flows solder connecting the LAM and ICM contact pads; see Figs 5, 6, and 8; Para. 0042-0043).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gershowitz in view of Yang and further in view of Cowens et al (US hereinafter refer as “Cowens”).
Regarding claim 23, Gershowitz further discloses reflowing said solder is heated in a reflow soldering process; see Para. 0042).
Gershowitz is silent with respect to placing the substrate into a reflow oven.
Cowens teaches using a reflow oven (solder balls are reflowed while in a reflow oven (see Para. 0034).
Cowens, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as previously disclosed by Gershowitz, in order to have provided using are flow oven as previously disclosed by Yang, for providing effective soldered bonds by using a controllable, reproducible oven heating method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GROFF discloses a (US 1,639,996) discloses a diathermy knife in which the blade is detachably secured to the electrode in order to permit the substitution of any form of blade to suit a particular operation; Garito (US 4,754,754) discloses a handpiece for use with electrosurgical equipment and adapted to receive a disposable scalpel blade having an elongated insulated handle having first and second ends with its second end having an opening to the handle interior; and Zamba (US 5,800,427) discloses an electro-surgical blades, that have a thin coating of non-stick material with a narrow continuous gap, or stretch of opening, in the coating, exposing the metal surface along an edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875